            Case 1:19-cv-00775-JRN Document 57 Filed 03/16/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

DEBRA ROJAS                                      *     Civil Action No. 1:19-CV-0775-JRN

V.                                               *

TOLTECA ENTERPRISES INC. &                       *
TRAVELERS CASUALTY AND
SURETY CO. OF AMERICA                             *

                    MOTION FOR LEAVE TO FILE COUNTERCLAIM

       Now comes Tolteca Enterprises Inc., dba The Phoenix Recovery Group who asks for

leave to file a counterclaim against the Plaintiff. A copy of the proposed counterclaim is filed

herewith.

       Leave should be freely given when justice requires. Rule 15, FRCP.

       The counterclaim has become necessary against Plaintiff to redress the considerable

expense she is causing Defendant Tolteca to defend itself against Plaintiff’s claims. The claims

set out in Plaintiff’s pleadings are defensible. The claims are frivolous, vexatious and time

consuming. The claims are time barred in some instances, and in others are defensible and

Plaintiff has asserted claims that fail to state a claim on which relief may be granted, or for which

the court lacks federal jurisdiction.

       The FDCPA and TDCA both provide for defense costs and attorney fees to be recovered

for bad faith and harassing lawsuits. The counterclaim will require Plaintiff to have some “skin

in the game” as she will be risking having to pay defense costs and attorney fees her litigation is

causing.

       For the foregoing reasons, the court should grant leave for the counterclaim to be filed.
         Case 1:19-cv-00775-JRN Document 57 Filed 03/16/20 Page 2 of 3




                                            S/Tom Clarke
                                            Texas Bar No. 04318600
                                            8026 Vantage Dr. #105
                                            San Antonio, Texas 78230
                                            210/340-8448
                                            210/348-7946 Fax
                                            tclarkeatty7@aol.com
                                            Attorney for Defendants



                                CERTIFICATE OF SERVICE

        The foregoing motion has been e-filed on March 16, 2020, with the court’s CM/ECF
electronic filing system which will give electronic notice to Tyler Hickle, attorney for the
Plaintiff.

                                                    S/Tom Clarke
         Case 1:19-cv-00775-JRN Document 57 Filed 03/16/20 Page 3 of 3




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

DEBRA ROJAS                                     *    Civil Action No. 1:19-CV-0775-JRN

V.                                              *

TOLTECA ENTERPRISES INC. &                      *
TRAVELERS CASUALTY AND
SURETY CO. OF AMERICA                           *

             ORDER GRANTING LEAVE TO FILE THE COUNTERCLAIM

       The court finds that Defendant Tolteca Enterprises Inc.’s motion for leave to file a

counterclaim against Plaintiff should be granted.

       IT IS ORDERED that the counterclaim shall be filed in the papers of this cause.

       Signed on____________________________________, 2020.


                                                    _______________________________
                                                    U.S. DISTRICT COURT
                                                    JUDGE PRESIDING
